Citation Nr: 0927719	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for an 
epididymal tumor.

2.  Entitlement to an increased (compensable) rating for a 
varicocele.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1943 to October 
1945, and from January 1951 to December 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's epididymal tumor and varicocele do not 
require long-term drug therapy, hospitalization, or 
intermittent intensive management.

2.  The Veteran's epididymal tumor and varicocele have not 
been accompanied by complaints of pain and tenderness, there 
is no evidence of atrophy of the testicles, and there are no 
symptoms of urinary frequency, leakage or obstructed voiding 
which can be attributed to either disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for an epididymal 
tumor have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.115b, Diagnostic Code (DC) 7599-7525 
(2008).  

2.  The criteria for a compensable rating for a varicocele 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
4.115b, DC 7599-7525.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1 (2008).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7 (2008).

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2008).  In this case, the 
Board reviewed the Veteran's service treatment records and 
his claim file.  The Board notes that the Veteran was service 
connected for an epididymal tumor and varicocele in January 
1947, rated as 10 percent disabling.  A varicocele is a 
"condition manifested by abnormal dilation of the veins of 
the spermatic cord, [which results] in impaired drainage of 
blood into the spermatic cord veins when the patient assumes 
the upright position."  Nici v. Brown, 9 Vet. App. 494, 495 
(1996) (citing Steadman's Medical Dictionary 1907 (26th ed. 
1995)).  After the Veteran returned to active service, his 
disability payments were suspended.  Following his discharge, 
the Veteran asked to have his benefits reinstated.  In a 
February 1954 decision, the RO rated his disabilities at a 
noncompensable level.  The Veteran filed the claim at issue 
here in May 2006.

Both the Veteran's epididymal tumor and varicocele were rated 
as noncompensable pursuant to 38 C.F.R. § 4.115b, DC 7599-
7525 (2008).  When a particular disability is not listed 
among the diagnostic codes, a code ending in "99" is used; 
the first two numbers are selected from the portion of the 
schedule most approximating a veteran's symptoms.  38 C.F.R. 
§ 4.27 (2008).  As neither an epididymal tumor nor a 
varicocele are assigned a specific number, code 7599 is 
applied to allow for rating the disability with other 
genitourinal disabilities.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the specific basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2008).  In 
this case, Diagnostic Code 7599 refers to general 
genitourinary ratings while the more specific Diagnostic Code 
7525 refers to chronic epididymo-orchitis.  

Diagnostic Code 7525 provides that this condition be rated 
according to the criteria for urinary tract infections.  A 10 
percent rating is warranted when the condition requires long-
term drug therapy, one to two hospitalizations per year 
and/or intermittent intensive management.  A rating of 30 
percent is warranted when there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management.  38 C.F.R. § 4.115a.  If 
there is poor renal function, then the condition should be 
rated as renal dysfunction.  When the ratings schedule does 
not explicitly provide a noncompensable rating, a zero 
percent evaluation may be assigned when a veteran's 
symptomology does not meet the requirements for a compensable 
evaluation.  38 C.F.R. § 4.31 (2008).

Under this framework, the Veteran's symptoms do not warrant a 
compensable rating.  The Veteran underwent a VA genitourinary 
examination in April 2007.  The examiner noted that there was 
a small, painless thickening on the right epididymis only.  
The examiner reported that the Veteran had no abnormalities 
to sensation or reflexes.  There was no mention of drug 
therapy or hospitalizations for this disability, and the 
examiner characterized the thickening as asymptomatic.  

The VA also obtained the Veteran's relevant post-service 
treatment records.  Dr. Narendra Patel of Medical Associates 
of West Florida served as the Veteran's primary care 
physician, and he submitted records of the Veteran's care 
from April 2002 through August 2006.  In August 2006, Dr. 
Patel noted that the Veteran had a lump on his scrotum, but 
the Veteran denied experiencing pain or urinary complaints.  
Medical records from Cancer Care Centers of Florida and 
Suncoast Urology are silent as to treatment for an epididymal 
tumor or a varicocele.  While the Veteran's file does contain 
treatment records from 1954 and 1956 that mention his 
experiencing pain from his tumor and varicocele, these 
records are too far removed temporally to present an accurate 
view of the Veteran's current disability.  

The Board has also considered rating the Veteran under other 
analogous ratings.  DC 7523 addresses complete atrophy of the 
testicles, with atrophy of one testicle assigned a 
noncompensable rating and atrophy of both assigned a 20 
percent rating.  In this case, there is no evidence of any 
atrophy of the Veteran's testicle.  Even if there were, the 
Veteran's epididymal tumor and varicocele only affect one 
testicle, which would lead to a noncompensable rating.  

DC 7529 covers benign neoplasms of the genitourinary system.  
These conditions are rated as voiding dysfunction or renal 
dysfunction, depending on which is more prevalent.  DC 7529.  
Voiding dysfunctions are evaluated according to urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. §  
4.115a.  The April 2007 VA genitourinary exam did find that 
the Veteran suffered from urinary frequency, as he stated 
that he has to void hourly.  This cannot be attributed to the 
Veteran's epididymal tumor or varicocele, as the VA examiner 
found them asymptomatic.  The Board also notes that the 
Veteran had recently undergone radiation therapy for non-
service connected prostate cancer, and the examiner found 
this treatment to be responsible for some of the Veteran's 
current symptoms.  Symptoms of a non-service connected 
disability may not be considered when assigning a rating for 
a service-connected disability.  See 38 C.F.R. § 4.14 (2008).  

One final possibility is DC 7804, assigning a 10 percent 
rating to painful, superficial scars.  38 C.F.R. § 4.118 
(2008).  Here, though the Veteran reports experiencing 
"discomfort" from his epididymal tumor and varicocele, both 
the VA examiner and Dr. Patel reported that the Veteran's 
disabilities were painless.  The Veteran would thus not be 
eligible for a compensable rating under DC 7804.  

Taken together, the evidence does not show that the Veteran's 
epididymal tumor and varicocele require long-term drug 
therapy, hospitalization, or intermittent intensive 
management.  Also, neither of the Veteran's disabilities are 
accompanied by recent complaints of pain and tenderness, 
there is no evidence of atrophy of the testicles, and there 
are no symptoms of urinary frequency, leakage or obstructed 
voiding which can be attributed to either disability.  The 
Board thus finds that the criteria for a compensable rating 
have not been met.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2006, prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  In 
Vazquez-Flores v. Peake, the Court of Appeals for Veterans 
Claims held that a claimant seeking an increased rating - 
whether based on a diagnostic code or not - must be notified 
of what evidence is required to substantiate his claim.  22 
Vet. App. 37, 43-44 (2008).  A July 2008 letter, sent to the 
Veteran prior to the Supplemental Statement of the Case, 
outlined this information.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment 
records, his VA treatment records and his post-service 
private treatment records.  He has been afforded a VA 
genitourinary examination.  The Board notes that the evidence 
already of record is adequate to allow resolution of the 
appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

A compensable rating for epididymis tumor is denied.

A compensable rating for varicocele is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


